          Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 1 of 15




              UNITED STATES DISTRICT COURT
                             District of Kansas
                             (Kansas City Docket)

CLINT A. LORANCE,

               Petitioner,

         v.                                 CASE NO. 18-cv-3297-JWL

DAWN HILTON,
Colonel, United States Army,
Commandant, United States
Disciplinary Barracks,
Ft. Leavenworth, Kansas,

               Respondent.


               RESPONDENT’S RESPONSE TO PETITIONER’S
                      MOTION FOR DISCOVERY
                              (Doc. 23)


         APPEARS NOW Jared S. Maag, Assistant United States Attorney, on

behalf of the Respondent in the above-entitled action, and submits the following

response to petitioner’s motion for discovery. (Doc 23, Mot. for Discovery at

1-11.)

         Petitioner moves this Court for an Order under Rule 6(a) of the Rules

Governing § 2254 Cases requiring the government to provide him with a
                                        1
         Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 2 of 15




multitude of documents, admissions, and depositions to support his claims that

the United States Army committed “profound Brady violations” as well as

misconduct and that defense counsel was ineffective throughout the proceedings

below.      (Id. at 3.) 1   For the following reasons, petitioner’s motion must be

rejected.

       I.      Rule 6(a) and Required Showing

       It is well-understood that a habeas petitioner has no right to automatic

discovery.      Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001); Newton v.

Kemna, 354 F.3d 776, 783 (8th Cir. 2004) (habeas petitioners, unlike the usual

civil litigants, are not entitled to discovery as a matter of ordinary course).

However, Rule 6(a) provides that a habeas petitioner is entitled to discovery “if,

and to the extent that, the judge in the exercise of his discretion and for good

cause shown grants leave to do so, but not otherwise.”                    To that end, the

Supreme Court of the United States has established a general approach on

whether a petitioner has established “good cause” warranting discovery under

Rule 6(a), holding that “where specific allegations before the court show reason

to believe that the petitioner may, if the facts are fully developed, be able to

1
  Rule 6(a) of the Rules Governing § 2254 Cases states in full that “[a] party shall be entitled
to invoke processes of discovery available under Federal Rules of Civil Procedure if, and to
the extent that, the judge in the exercise of his discretion and for good cause shown grants
leave to do so, but not otherwise.”
                                               2
          Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 3 of 15




demonstrate that he is ... entitled to relief, it is the duty of the court to provide

the necessary facilities and procedures for an adequate inquiry.” Bracy v.

Gramley, 520 U.S. 899, 908–09 (1997) (quoting Harris v. Nelson, 394 U.S. 286,

2300 (1969)); In re Robinson, 917 F.3d 856, 865 (5th Cir. 2019) (same); Bowers v.

U.S. Parole Com'n, Warden, 760 F.3d 1177 (11th Cir. 2014) (Section 2241 parole

denial claim filed by federal prison inmate; holding same that habeas petitioners

are not entitled to discovery as a matter of ordinary course; it is within the

discretion of the district court to grant discovery upon a showing of good cause;

good cause is demonstrated where specific allegations show reason to believe

that the petitioner may, if the facts are fully developed, be able to demonstrate

that he is entitled to relief).

       Finally, once petitioner has demonstrated good cause, he may avail

himself of the discovery procedures permitted by the Federal Rules of Civil

Procedure, to include the use of interrogatories, depositions, document requests,

and requests for tangible evidence.    Payne v. Bell, 89 F.Supp.2d 967, 970 (W.D.

Tenn. 2000); Copeland v. Ryan, 852 F.3d 900, 906-07 (9th Cir. 2017) (Section

2254 discovery requests are conducted under the Rules of Civil Procedure, as

further described by advisory committee notes to Rules Governing Section 2254

cases).

                                         3
       Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 4 of 15




      II.    ARGUMENT

      In his motion, petitioner seeks an Order demanding the government

produce a sizeable amount of information which he maintains will assist him in

developing various Brady violation allegations as well as completely unfounded

allegations of misconduct directed at all levels of the government’s team of

prosecutors, investigators, and reviewing officials.    He submits that his claims

are even more compelling than those claims set forth in Bracy.       (Doc. 23, Pet.

Mot. for Discovery at 3.) However, petitioner fails to appreciate the glaring

differences that exist between his situation and Bracy, namely, that the Army

Court of Criminal Appeals—unlike the lower court in Bracy—engaged in a

thorough analysis of petitioner’s Brady allegations and rejected his arguments.

United States v. Lorance, ARMY 20130679, 2017 WL 2819756, at *3-5 (Army

Ct.Crim.App. 27 June 2017) (unpub.).         Additionally, the facts in Bracy were

clear on their face, as opposed to the situation here where petitioner advances a

factual scenario without foundation and seeks approval from this Court to

broaden discovery to sustain his unfounded assertions.       Petitioner now seeks a

second bite at the apple in an effort to re-litigate issues that he failed to prevail

on below. His request also runs counter to the very strict review standard that

this Court must operate by, and petitioner’s motion cannot be sanctioned as a

                                         4
        Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 5 of 15




means to under-cut that procedure.

       Putting a critical eye on petitioner’s requests exposes that the items he

seeks cannot lend support to any claim (colorable or otherwise) which would

demonstrate an entitlement to relief. To drive the point home, the government

feels compelled to once again remind this Court—because petitioner simply will

not address the matter—that his entire claim of innocence balances against the

irrefutable facts (1) that petitioner was not in imminent danger from the Afghan

men that he ordered his platoon to fire on given that the Afghan men had not

engaged in a hostile act or demonstrated imminent hostile intent; (2) that the

Afghan men were not lawful combatants under the Laws of Armed Conflict at

the moment petitioner ordered his men to fire, i.e., “[t]here were no declared

hostile forces, and thus no authority to engage any person upon sight,” Lorance,

ARMY 20130679, 2017 WL 2819756, at *3; and (3) that petitioner was

completely unaware at the moment he ordered his platoon to fire on the unarmed

Afghan men that any one of the three victims had been identified as having

placed markers on suspected IEDs. 2 Thus, the Court’s analysis of petitioner’s


2
  If petitioner had been aware that the Afghan men were suspected of handling IEDs, this
knowledge still would not have authorized him to order his men to fire given that the three
Afghan men remained unarmed and were not posing any danger at the time the members of
the platoon began to fire. Nevertheless, Respondent finds it troubling that petitioner remains
adamant about the biometric material when he himself obstructed a properly conducted Battle
Damage Assessment (BDA) – which is meant to secure biometric data – by preventing the
                                             5
        Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 6 of 15




entire request must be filtered through this particular lens.

       Addressing petitioner’s specific requests, Respondent provides the



qualified, trained, and equipped soldier from performing his task; and, instead, ordering two
unqualified and insufficiently equipped soldiers to perform the BDA, ultimately demanding
that the villagers take the bodies of the Afghan men after a very cursory inspection was done
by the PFCs. In other words, Respondent is puzzled that petitioner complains about the
Army purposefully hiding biometric data when he actively took steps to prevent a proper
BDA, instead making the unilateral decision to actively lie about how the BDA was
conducted. This fact was noted by the Army Court of Criminal Appeals in the following
passage:

       [Petitioner] ordered two soldiers, PFC Wingo and PFC Leon, to conduct a
       Battle Damage Assessment (BDA) of the deceased victims. BDAs normally
       entailed taking photographs, obtaining biometric data, and testing for any
       explosive residue on the bodies. Private First Class Skelton was the soldier
       trained and equipped to conduct a BDA and was also responsible for briefing
       the TOC afterwards. Even though PFC Skelton was standing right next to
       [petitioner], [petitioner] had PFC Wingo and PFC Leon conduct the BDA,
       neither of whom had the training or equipment to properly perform the task.
       When PFC Skelton reminded [petitioner] that he was supposed to do the BDA,
       [petitioner] told PFC Skelton not to because he wouldn’t like what he saw.

       After the two soldiers conducted a cursory inspection of the victims, [petitioner]
       told the gathered villagers to take the bodies. The soldiers did not find any
       weapons, explosives or communications gear on the bodies. [Petitioner] then
       told the radio transmission operator (RTO) to report over the radio that a BDA
       could not be done because the bodies were removed before the platoon could
       get to them. When the RTO did not make this report, [petitioner] took over the
       radio and made this report to Captain (CPT) Swanson, the Troop Commander.

       After the mission, and back at Strong Point Payenzai, [petitioner] told PFC
       Skelton not to include the BDA information in his upcoming brief to the TOC.
       Private First Class Skelton went to the TOC at Strong Point Ghariban to deliver
       his intelligence brief on the patrol. Upon arriving, he informed the COIST
       platoon leader that he needed to speak with CPT Swanson. PFC Skelton told
       CPT Swanson what happened on the patrol and that he believed they may have
       civilian casualties. Shortly thereafter, [petitioner] was relieved of his duties
       pending an investigation into the events.

Lorance, ARMY 20130679, 2017 WL 2819756, at *2-3 (emphasis supplied).
                                       6
         Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 7 of 15




following:

      A.     Document Production

      (1) The request for aerostat operations material provides no relevant

support to petitioner’s claim of innocence. It is extraneous to what petitioner

knew at the time he ordered his platoon to fire and is immaterial to the facts of

this case.

      (2) The request for all CID reports is conclusory and lacks any foundation

as to relevancy and materiality.   Additionally, petitioner does not specify what

reports were “previously denied” and under what circumstances they were

“denied.”    Finally, petitioner fails to report in his requests that the Army Court

of Criminal Appeals noted that “[t]here is nothing in the record that supports

any inference that the defense was unsatisfied with the government’s response

to its discovery requests, such as the motion to compel.” Lorance at *11.

      (3) The request for Army and State Department communications is

wholly irrelevant to the underlying facts of this case, is speculative, and is

designed solely to bolster the narrative that petitioner hopes this Court will

adopt.

      (4)    The request for the Wolfhound (ICOMS) intercept was fully

explored at trial during the testimony of Sergeant First Class Ayers. (Vol. VI,

                                         7
        Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 8 of 15




Trial Tr. at 486-517.)   As Ayers testified, the chatter was “a separate location

in time entirely.”   (Id. at 514.)   It would therefore not assist petitioner in

demonstrating that he is entitled to relief, nor assist the Court in resolving the

issues before it.

      (5) The request for significant activity reports on an unrelated matter has

no bearing on the events for which petitioner was convicted.

      (6)    The request for medical records of Mohammad Rahim is also

irrelevant to the issue of whether petitioner was culpable for ordering his platoon

to fire on three unarmed Afghans.

      (7)   The request for additional significant activity reports is irrelevant

unless petitioner can establish that these reports played a direct role in his

decision-making process when he ordered his platoon to fire.      In other words,

unless these reports were read by petitioner in advance of the mission, the reports

only serve to prop up petitioner’s tenuous narrative.      Moreover, petitioner’s

request is the classic example of an attempt to fish for information simply by

baldly alleging that these documents must contain exculpatory information by

their mere existence.    This is improper. Black v. Workman, 2010 WL 565285

at *45 (W.D. Okla. Feb. 10, 2010) (unpub) (“‘A habeas proceeding is not a

fishing expedition.’ Teti v. Bender, 507 F.3d 50, 60 (1st Cir.2007).     Where a

                                        8
        Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 9 of 15




request for discovery is ‘generalized and does not indicate exactly what

information [a petitioner] seeks to obtain[,]’ it does not meet the specificity

requirements of Rule 6. Id. See also Hill v. Johnson, 210 F.3d 481, 487 (5th

Cir.2000) (noting that Rule 6 is not meant for fishing expeditions and that

‘factual allegations must be specific, as opposed to merely speculative or

conclusory’”).

      (8) The request for documents of any administrative separation of one

or more CID agents is simply too broad for consideration.          Agent Mitchell

testified that he was “chaptered” out of the Army for “leadership failures

unrelated to investigations.” (Vol. IV, Trial Tr. at 31.)     Petitioner appears to

suggest that other agents must have likewise been removed or had disciplinary

action taken against them, thus the reason for the expansive discovery request.

This type of request would have been covered in the original discovery orders

related to the trial of this matter and there is nothing to demonstrate that the

government ran afoul of its obligations to discover all relevant Giglio material

related to the investigating officers.   Consequently, this particular request must

be denied.

      (9)    The request for documents related to “any and all engagements

involving a motorcycle during the 4-73’s 2012 deployment to Afghanistan” is far

                                          9
       Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 10 of 15




too burdensome and similarly irrelevant unless petitioner can demonstrate his

knowledge of the information in these specific documents.            Once again,

petitioner casts a line to fish for information that he hopes will sustain his thin

narrative. His request here must be denied.

      B.    Request for Admissions

      Respondent will not submit direct answers to petitioner’s requests for

admissions unless and until this Court determines that such responses are

necessary under Rule 6.

      However, petitioner’s requests—not unlike the requests for documents—

are clearly designed to support his narrative that the killing of three unarmed

Afghans was proper because each victim was an alleged terrorist bomb-maker

(albeit unknown to petitioner at the time) who deserved to be killed anyway, and

that his prosecution was riddled with prosecutorial misconduct and political

motivations.   Accordingly, none of the requests for admissions advances this

matter in a relevant direction, and petitioner’s requests for admissions should be

denied.

      C.    Subpoenas

      Petitioner had every opportunity to request his own records from his

attorney when he was litigating these matters before the military courts and

                                        10
       Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 11 of 15




failed to avail himself of that opportunity. Had he done so, and his attorney

refused, he could have moved the court below to compel disclosure of the

documents.     See, e.g., United States v. Dorman, 58 M.J. 295, 298 (C.A.A.F. 2003)

(“Pursuant to trial defense counsel's continuing obligation to the client and the

corresponding duty of confidentiality, we hold that trial defense counsel must,

upon request, supply appellate defense counsel with the case file, but only after

receiving the client’s written release.”)

      Petitioner’s failure to exhaust this remedy below certainly plays a factor

in this Court’s consideration of the material sought should petitioner succeed in

issuing a subpoena under Fed. R. Civ. P. 45, infra at n. 3, for the files of his trial

counsel.

      D.     Depositions

      Petitioner’s requests for depositions, and assertions that sworn

declarations are necessary, again divert attention away from the core issue

before this Court, namely, whether the military courts gave full and fair

consideration to the claims he now presents on collateral appeal.

      Petitioner fails to establish, beyond vague, general terms, what he expects

the depositions of his former attorneys to reveal. To that same end, he fails to

demonstrate that depositions can reveal information that he was unable to access

                                            11
       Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 12 of 15




previously, was not available to, or considered by, the military courts, or is not

readily available to this Court.

      Likewise, petitioner offers speculative allegations of prosecutorial

misconduct.    Captain Otto was obviously available during the trial process,

and there is no reason petitioner could not have raised ethical concerns during

those proceedings.

      Similarly, petitioner offers only a vague and speculative allegation of

misconduct based upon Dominic Latino amending his sworn statement. He

suggests, again without foundation, that Latino must have been coerced into

making the change; yet, he provides no explanation for his failure to explore this

particular allegation while Latino was on active duty and available for interview

during that time.    In any event, Latino’s opinion is wholly irrelevant as he was

not on the mission where petitioner ordered his men to fire on the Afghans.

Thus, any deposition would result in no colorable information that would assist

petitioner in his appeal before this Court.

      Petitioner’s request for a deposition of the Brigade Commander results in

the same outcome as Latino and should be rejected for the same reasons.

      As to petitioner’s request to provide sworn declarations of United States

Representative Garrett Graves and his staff member, Respondent submits that

                                        12
        Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 13 of 15




these declarations should be viewed with caution.3                Respondent further notes

that petitioner’s appeal for these specific subpoenas runs far afield of the primary

concern before this Court.             Indeed, this particular request highlights his

continuing attempt to inject political matters into a collateral appeal that must

remain free of outside influence from individuals who had no role in the trial

below and have no reason to provide an opinion about a phone call with a

military officer that occurred five years after the trial.

       Petitioner’s motion essentially moves this Court to sanction a new trial.

As stated above, the requests he submits are entirely irrelevant given the

inescapable fact that he was wholly unaware that the three, unarmed Afghan

men, posing absolutely no threat to the platoon at the moment petitioner ordered

his men to fire, may or may not have had biometric ties to suspected IEDs.                    All

of petitioner’s requests are motivated by his attempt to direct the narrative away

from the obvious and towards one of persecution and political motivation.

This Court should not indulge his attempts to drive this appeal in an unnecessary



3
  Petitioner’s request is controlled by Fed. R. Civ. P. 45, through the lens of Rule 6(a).
Accordingly, the government does not take a position about the issuance of the subpoenas to
Representative Graves. The government simply notes that these documents do not meet the
good cause standard. Indeed, if the declarations are accepted by the Court, each must be
reviewed with a critical eye as the very subject matter belies good cause under the 6(a)
standard. Thus, in the event the Court sanctions the issuance of the subpoenas, Respondent
continues to aver that these declarations are irrelevant to the issues presently before the Court.
                                                13
          Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 14 of 15




direction.

          CONCLUSION

          Petitioner argues that he has presented this Court with colorable claims

under Rule 6 that necessitates an Order requiring the government to provide

wide-ranging discovery.       Petitioner’s claims, however, do nothing but cloud

the record with extraneous and irrelevant information designed to simply fit the

narrative that he wants this Court to rely on in support of his claim for collateral

relief.      The military courts decidedly rejected petitioner’s allegations of

misconduct and defense counsel’s ineffectiveness, and this Court should not

entertain petitioner’s motion to revive these issues through discovery.

          WHEREFORE, Respondent respectfully moves this Court to deny

petitioner’s motion for discovery.

                                 Respectfully submitted,

                                 STEPHEN R. McALLISTER
                                 United States Attorney
                                 District of Kansas

                                 By:      /s/    Jared S. Maag
                                       JARED S. MAAG, KS Bar No. 17222
                                       Assistant United States Attorney
                                       District of Kansas
                                       290 Carlson Federal Building
                                       444 SE Quincy Street
                                       Topeka, KS 66683
                                       Ph: 785.295.2850 (Office)
                                       Fax: 785.295.2853
                                       jared.maag@usdoj.gov
                                         14
       Case 5:18-cv-03297-JWL Document 25 Filed 10/09/19 Page 15 of 15




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October, 2019, I electronically filed the
foregoing Response with the Clerk of the Court by using the CM/ECF system which
will send a notice of electronic filing to the following:

      Carrie Elizabeth Parker
      Joseph, Hollander & Craft, LLC - Topeka
      1508 SW Topeka Blvd.
      Topeka, KS 66612
      785-234-3272
      Fax: 785-234-3610
      Email: cparker@josephhollander.com

      Christopher Michael Joseph
      Joseph, Hollander & Craft, LLC - Topeka
      1508 SW Topeka Blvd.
      Topeka, KS 66612
      785-234-3272
      Fax: 785-234-3610
      Email: cjoseph@josephhollander.com

      David G. Bolgiano
      Maher Legal Services PC
      7 East Main Street, Number 1053
      St. Charles, IL 60174
      410-903-2600
      Email: airbornerobocop@yahoo.com

      Diane L. Bellquist
      Joseph, Hollander & Craft, LLC - Topeka
      1508 SW Topeka Blvd.
      Topeka, KS 66612
      785-234-3272
      Email: dbellquist@josephhollander.com

      John N. Maher
      Maher Legal Services, PC
      7 East Main Street, Number 1053
      St. Charles, IL 60174
      708-468-8155
      Email: johnmaher@maherlegalservices.com




                                     By:          /s/   Jared S. Maag
                                                JARED S. MAAG, KS Bar No. 17222
                                                Assistant United States Attorney

                                                 15
